                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                    Southern Division

                                                    *
STEVEN POLING,
                                                    *
        PLAINTIFF,
                                                    *
v.                                                              Case No.: PWG-18-80
                                                    *
WARDEN RICKY FOXWELL, et al.,
                                                    *
        DEFENDANTS.
                                                    *

*       *       *       *       *       *       *       *       *       *       *       *       *      *

                            MEMORANDUM OPINION AND ORDER

        For more than eight months, Plaintiff Steven Poling has been without his prescription for

Lyrica, which Defendants permitted to expire, despite an Order of the Court not to cease providing

Lyrica to Plaintiff without notifying the Court and affording Plaintiff the opportunity to respond.

Now pending is Plaintiff’s Motion for a Show Cause Order, ECF No. 63, asking the Court to find

Defendants in violation of the Court’s Order. Because Defendants, in their Response to the Show

Cause Order I issued, ECF No. 70, failed to justify the cessation of Plaintiff’s receipt of Lyrica,

providing only the strained argument that they could not ensure that their medical provider

provided adequate care, Plaintiff’s Motion is granted.

                                             Background

        On July 26, 2018, following Plaintiff Steven Poling’s Motion for Emergency Injunction,

ECF No. 20, in which he alleged that he was no longer receiving his prescription medications for

pain and “nerves,” and, as a result, was suffering “intolerable” pain and an inability to “function

through his daily activities,” I ordered that, to the extent Plaintiff currently is receiving Lyrica, the
facility may not stop providing Lyrica to Plaintiff without advance notice to the Court, and without

providing Plaintiff an opportunity to respond. ECF No. 29. During the months that followed, I

appointed counsel to represent Plaintiff, ECF No. 35, and Plaintiff complained repeatedly that he

still was not receiving Lyrica, e.g., Line, ECF No. 43 (Defense counsel’s October 19, 2018 report

that the prescription had expired and not been renewed); Pl.’s Oct. 25, 2018 Status Report, ECF

No. 44 (asserting that, as of October 20, 2018, he was not receiving Lyrica and asking Court to

enforce previous order); Jt. Status Report, ECF No. 48 (stating that Plaintiff still not receiving

Lyrica, despite Plaintiff claiming that “his pain levels have doubled, and that his pain is causing

him to wake up every thirty minutes at night”); Pl.’s Dec. 6, 2018 Mot., ECF No. 52 (asserting that

his lack of “pain and nerve medications” is rendering him “unable [to] focus or concentrate”); Dec.

10, 2018 Status Report, ECF No. 54 (reporting that Plaintiff “continues to experience significant

pain and debility due to the discontinuation of his Lyrica treatment,” even though he now has been

on Cymbalta for three weeks); Dec. 28, 2018 Status Report, ECF No. 57 (Plaintiff reported

“excruciating pain” while Defendants reported that “Fioricet, a new addition to Plaintiff’s pain

management regimen, appears to help with the pain”). Meanwhile, Plaintiff’s counsel worked

with Defense counsel in an effort to resolve the issue. See Sept. 5, 2018 Status Report, ECF No.

39; Nov. 9, 2018 Status Report, ECF No. 50; Dec. 10, 2018 Status Report; Dec. 28, 2018 Status

Report.

          I held a status conference on January 4, 2019, after which I noted that “Plaintiff’s appointed

counsel’s role is expanded so that counsel may represent Plaintiff on medical issues, to include

bringing a new cause of action based on the medical care Plaintiff has (or has not) received,” and

“Plaintiff’s counsel is authorized to bring in non-parties as defendants insofar as counsel may

believe that such parties are necessary in order to obtain full relief.” Jan. 9, 2019 Ltr. Order, ECF




                                                    2 
No. 59. Additionally, I ordered the parties to continue to “work on an expedited and cooperative

basis to see if the new medical provider can address Poling’s need for, and receipt of Lyrica

immediately,” and I stated that “[t]his cooperative work shall be without prejudice to Plaintiff

filing a show cause motion if necessary.” Id.

       A month passed, and Defendants did not resume providing Lyrica to Plaintiff. Pl.’s Mot.

On February 4, 2018, he filed the pending Motion for Order to Show Cause, alleging that “[s]ince

October 19, prison officials have refused to provide Lyrica to Plaintiff,” even though Plaintiff has

cooperated with their requirement that he “attend[] a neurological services referral from November

11-13.” Id. He asked the Court to “require Defendants to show cause as to why the Court should

not hold them in violation of the Court’s July 26, 2018 Order.” Id. I issued a Show Cause Order,

ECF No. 65, directing Defendants show cause why the relief Plaintiff requested should not be

granted.

       In their Response, Defendants insist that “[t]he gravamen of Plaintiff’s issue involves the

treatment modality of the medical providers not a denial of access to medical treatment.” Resp. 1.

They contend that, because the Defendants, who are the Warden and correctional officers at the

prison where Plaintiff is incarcerated, cannot practice medicine, it was not they who denied

Plaintiff access to treatment and, because the medical providers were not named as Defendants,

the Court cannot order them to provide certain medications. Id. at 1–2; see Gelsinger Decl., ECF

No. 70-1. Further, they insist that Plaintiff cannot state a claim against them based on his medical

treatment. Defs.’ Resp. 2. Defendants also argue that injunctive relief is premature because

“Plaintiff was recently evaluated by University of Maryland Medical Systems (‘UMMS’)

neurologists who proscribed [sic] a course of action involving radiation,” and in the interim,




                                                 3 
Plaintiff “is receiving Tylenol 3, Percoset and Fioricet to help with his headaches.” Id.; see Med.

Recs., ECF No. 70-2.

       Plaintiff counters that “Defendants are ultimately responsible for the well-being of inmates

under the State’s care” and, “because Defendants have provided no justifiable excuse for violating

the Court’s July 26, 2018 Order, the Court should grant Mr. Poling’s request for injunctive relief

and compel Defendants to ensure that Mr. Poling’s Lyrica treatment is resumed.” Pl.’s Reply,

ECF No. 72.

                                    Reach of Injunctive Relief

       Pursuant to Rule 65(d)(2), an order for injunctive relief binds not only the parties and their

agents and employees but also “other persons who are in active concert” with the parties, their

agents, or their employees. Fed. R. Civ. P. 65(d)(2). “In essence it is that defendants may not

nullify a decree by carrying out prohibited acts through aiders and abettors, although they are not

parties to the proceeding.” Little v. Associated Tech. Training Servs., Inc., 12 F.3d 205 (4th Cir.

1993) (citing Regal Knitwear Co. v. NLRB, 324 U.S. 9, 14 (1945)). The reach of the Court’s

injunction order is limited, however; the third party “must either abet the defendant, or must be

legally identified with him.” Id. (quoting Alemite Mfg. Corp. v. Staff, 42 F.2d 832, 832-33 (2d Cir.

1930)). Thus, “[a]ction as an alter ego, or in collusion, is required to find concert or participation

under [R]ule 65(d).” Seasons Pizza Franchisor, Inc. v. 4 Seasons Pizza & Subs, Inc., No. WDQ-

15-739, 2015 WL 9304539, at *3 (D. Md. Dec. 21, 2015) (citing Thaxton v. Vaughan, 321 F.2d

474, 478 (4th Cir. 1963)). Moreover, as with any preliminary injunction, “[t]he court may issue a

preliminary injunction only on notice to the adverse party.” Fed. R. Civ. P. 65(a)(1).

       Here, the previous and current medical providers, Wexford and Corizon, work with

Defendants to provide medical services to incarcerated individuals. But, they did not receive




                                                  4 
notice of the July 26, 2018 Order before it issued. Nor has Plaintiff shown that they received

notice of his pending request for injunctive relief. Therefore, the medical providers cannot be

enjoined at this time. Nonetheless, Defendants themselves must adhere to the Order, as “prisoners

are entitled to reasonable medical care, and . . . officers having custody of a prisoner have a duty

to procure such care.” Vinnedge v. Gibbs, 550 F.2d 926, 928 (4th Cir. 1977) (citing Blanks v.

Cunningham, 409 F.2d 220 (4th Cir. 1969); Edwards v. Duncan, 355 F.2d 993 (4th Cir. 1966));

see also Harrison v. Oakley, No. RDB-07-2468, 2008 WL 7836410, at *7 (D. Md. June 25, 2008)

(“State facilities are required to provide prisoners with reasonable medical care . . . .”).

                                 Violation of July 26, 2018 Order

       Defendants vehemently deny that they are in violation of the July 26, 2018 Order requiring

them to notify the Court and to provide Plaintiff with the opportunity to respond before

discontinuing Plaintiff’s receipt of Lyrica. It is true that they informed the Court on October 19,

2018 that Plaintiff’s Lyrica prescription would not be renewed, one day before the date of which

Plaintiff claimed that he stopped receiving Lyrica. But that was not sufficient time for Plaintiff to

respond; the discontinuation went into effect and Plaintiff’s later complaints have not been

sufficient for Defendants (through the medical providers) to renew the Lyrica prescription.

Certainly, in the months that have passed, Defendants have prescribed other medications and

begun other treatment. Yet, none of those efforts negate the fact that Defendants violated the July

26, 2018 Order by discontinuing Lyrica without affording Plaintiff any meaningful opportunity to

respond.

                                          Injunctive Relief

       Rule 65 provides for preliminary injunctive relief. Fed. R. Civ. P. 65(a). The purpose of a

preliminary injunction is to “protect the status quo and to prevent irreparable harm during the




                                                   5 
pendency of a lawsuit, ultimately to preserve the court’s ability to render a meaningful judgment

on the merits.” In re Microsoft Corp. Antitrust Litig., 333 F.3d 517, 525 (4th Cir. 2003). As a

preliminary injunction is “an extraordinary remedy . . . [it] may only be awarded upon a clear

showing that the plaintiff is entitled to such relief.” Winter v. Natural Res. Def. Council, Inc., 555

U.S. 7, 22 (2008)

        To obtain a preliminary injunction or a TRO, the plaintiff must “establish that [1] he is

likely to succeed on the merits, [2] he is likely to suffer irreparable harm in the absence of

preliminary relief, [3] the balance of equities tips in his favor, and [4] an injunction is in the public

interest.” Id. at 20; see Dewhurst v. Century Aluminum Co., 649 F.3d 287, 290 (4th Cir. 2011). In

the prison context, courts should grant preliminary injunctive relief involving the management of

correctional institutions only under exceptional and compelling circumstances. See Taylor v.

Freeman, 34 F.3d 266, 269 (4th Cir. 1994).

        The claims in Poling’s underlying Complaint, namely, that he was improperly removed

from his prison job assignment and improperly flagged as a member of a security threat group,

have been dismissed. See Order, ECF No. 64. Denial of his medication was not an issue at the

time he filed suit, but, notably, in the attachments to his original Complaint, Plaintiff included an

Affidavit in which he asserted that he “absolutely cannot function without [his] pain and nerve

medications, which is controlled by the medical provider and the D.O.C. both.” ECF No. 1-2, at

1. (emphasis in Aff.). He stated that he has “severe, permanent neurological injury and damage,”

the result of which is that he has “difficulty sleeping when [his] neck and spine are not in

alignment,” he experiences “numbness on [his] left side and bad muscle spasms in and around

[his] neck,” he has trouble concentrating, difficulty swallowing, and “[s]ignificant muscle-atrophy

[sic].” Id. Further, Plaintiff’s counsel has broached the possibility of bringing new claims, perhaps




                                                   6 
as separate litigation, based on the ongoing pain Plaintiff has alleged in his motions for injunctive

relief and his status reports. See Jan. 9, 2019 Ltr. Order.

       Plaintiff’s pro se pleadings must be liberally construed, see Erickson v. Pardus, 551 U.S.

89, 94 (2007), and on motion and just terms, Rule 15(d) permits supplementation of complaints to

describe “any transaction, occurrence, or event that happened after the date of the pleading to be

supplemented,” Fed. R. Civ. P. 15(d). Indeed, “[t]he court may permit supplementation even

though the original pleading is defective in stating a claim . . . .” Id. Under these circumstances,

for purposes of Plaintiff’s pending motion and with the understanding that counsel will seek leave

to file an amended complaint to bring an appropriate claim against the proper defendants, I

construe Plaintiff’s Complaint to include a claim for deliberate indifference in violation of the

Eighth Amendment.

       When a prison’s medical providers are deliberately indifferent to a prisoner’s serious

medical needs, or “prison guards . . . intentionally deny[] or delay[] access to medical care or

intentionally interfer[e] with the treatment once prescribed,” that deliberate indifference

“constitutes the wanton infliction of pain.” Estelle v. Gamble, 429 U.S. 97, 104–05 (1976).

“[D]eliberate indifference entails something more than mere negligence [but] is satisfied by

something less than acts or omissions for the very purpose of causing harm or with knowledge that

harm will result.” Jones v. Bishop, No. CCB-16-2893, 2018 WL 1521874, at *7 (D. Md. Mar. 28,

2018) (quoting Farmer v. Brennan, 511 U.S. 825, 835 (1994)).

                To establish an Eighth Amendment claim [based on deliberate indifference
       to a serious medical need] a plaintiff must prove: “(1) that the deprivation of a basic
       human need was objectively sufficiently serious; and (2) that subjectively the
       officials acted with a sufficiently culpable state of mind.” De’lonta v. Johnson, 708
       F.3d 520, 525 (4th Cir. 2013) (emphasis in original). The court must “consider
       prison officials’ culpable mental state because ‘only the unnecessary and wanton
       infliction of pain implicates the Eighth Amendment’ ” King v. U.S., 536 Fed. Appx.
       358, 360 (4th Cir. 2013) (quoting Wilson v. Seiter, 501 U.S. 294, 297 (1991)).



                                                  7 
Id.

       Along with his Reply, Plaintiff filed his medical records, and a declaration from his medical

expert, Richard Brouillette, D.O., which not only demonstrates Plaintiff’s need for Lyrica on an

ongoing basis but also is evidence that would support a claim for deliberate indifference.

Brouillette Decl., ECF No. 72-2, at 1; Med. Recs., ECF No. 72-2, at 7–11, 15–20, 26–28, 37–43;

Med. Recs., ECF Nos. 72-3, 72-4. Plaintiff persuasively summarized the evidence in support of

his Eighth Amendment claim as follows:

       [A]s explained by Plaintiff’s medical expert, Richard J. Brouillette, D.O., in the
       attached declaration, Mr. Poling has made an eminently reasonable request for
       medical treatment: to continue a medication regimen that has worked for several
       years to ease the pain caused by his enlarging brain tumor. Declaration, at ¶ 9 (Ex.
       2).
                Before his transfer to the Maryland Correctional Training Center
       (“MCTC”), Mr. Poling was able to manage his severe pain through treatment with
       Lyrica, despite his growing brain tumor. At his former institution, his physician
       noted that “his pain is controlled on his current dose of meds. [T]he Lyrica works
       well for him . . . . [H]e [is] not asking for more meds[,] just to continue what he is
       on currently.” Mar. 7, 2018 Health Services Visit (Ex. 3). In addition, months
       before he was transferred to MCTC, Mr. Poling notarized an affidavit concerning
       “Major Life Activity Impairments,” in which he stated that he “absolutely cannot
       function” through daily activities without “nerve and pain medications, Lyrica and
       Tramadol.” Doc. No. 24, at 3. Nevertheless, after his arrival at MCTC, Mr. Poling’s
       pain medications were discontinued with no explanation. Doc. No. 20, at 2
       (illustrating that Mr. Poling has no understanding of why treatment was
       discontinued).
                The medical records show that, without Lyrica, Mr. Poling has experienced
       severe and unnecessary pain. Immediately after his medications were discontinued,
       Mr. Poling reported that his level of pain was “intolerable” and that he did “not
       believe an animal would be treated the way that I am being treated here . . . at
       MCTC.” Doc. No. 20, at 2. For months, Mr. Poling has continued to reiterate his
       critical need for the reinstatement of his prescription for Lyrica. Indeed, as recently
       as February 18, 2019, Mr. Poling rated his pain as an eight out of ten. Feb. 18, 2019
       Health Services Visit (Ex. 4). Still, Defendants have refused to resume Mr. Poling’s
       Lyrica treatment and have provided no medical rationale to justify their approach.
               As further attested to by Dr. Brouillette, in light of Mr. Poling’s brain tumor,
       there should be no question regarding the levels of pain that Mr. Poling reported
       that he was feeling. Declaration, at ¶ 8 (Ex. 2). In Dr. Brouillette’s opinion, “it is a
       breach of the medical standard of care to withhold a pain medication from a patient


                                                  8 
       when that pain medication has worked well in the past and replacement treatments
       have not been as effective in treating the patient’s pain.” Id. at ¶ 11. Moreover, it
       appears that treatment might have been denied because Mr. Poling would not agree
       to attend a particular medical procedure. Oct. 9, 2018 Release of Responsibility
       (Ex. 1). Dr. Brouillette further concludes that “it would be a breach of the medical
       standard of care to withhold an otherwise indicated pain medication because the
       patient refuses to attend a medical procedure.” Declaration, at ¶ 11.
              In sum, Mr. Poling had a need for medical treatment that was denied without
       medical justification, and without the notice and opportunity to respond required
       under the Court’s Order. Defendants have thus violated the Court’s July 26, 2018
       Order without excuse, causing Mr. Poling intolerable and unnecessary pain.
       Defendants’ conduct therefore amounts to deliberate indifference to serious
       medical needs and a breach of the State’s obligations under the Eighth Amendment
       to the U.S. Constitution. The Court should hold Defendants in violation of the
       Court’s July 26, 2018 Order, grant Mr. Poling’s request for injunctive relief, and
       compel Defendants to ensure that Mr. Poling’s Lyrica treatment is resumed.

Pl.’s Reply 6–8 (footnotes omitted). While inmates are not entitled to a particular course of

treatment or medication of their choosing, see Jackson v. Lightsey, 775 F.3d 170, 178 (4th Cir.

2014), Plaintiff has established his medical need for Lyrica as the one medication that has been

effective in managing his pain. See Pl.’s Reply 6–8. On the record before me, Plaintiff is likely

to prevail on the merits of a claim of deliberate indifference based on the discontinuation of Lyrica.

       Further, irreparable harm is likely, as the pain Plaintiff allegedly has suffered cannot be

undone. See generally Jones, 2018 WL 1521874, at *16 (noting that “the potential for irreparable

harm to [inmate’s] mental and physical health from being denied [psychotropic] medications could

be very high”). Indeed, these are the “exceptional and compelling circumstances” that justify

injunctive relief in the prison context, see Taylor v. Freeman, 34 F.3d 266, 269 (4th Cir. 1994).

and tip the balance of equities in Plaintiff’s favor, cf. Enow v. Baucon, Nos. PWG-16-4042, PWG-

17-850, PWG-17-2312, 2018 WL 925422, at *15 (D. Md. Feb. 16, 2018) (noting that “Enow

present[ed] no exceptional or compelling circumstances to conclude the balance of equities tips in

his favor”). And, “it is certainly in the public interest that incarcerated individuals receive

necessary medical care,” given that “deliberate indifference to serious medical needs of prisoners


                                                  9 
constitutes the wanton infliction of pain” in violation of the Eighth Amendment. Jones, 2018 WL

1521874, at *16 (quoting Estelle, 429 U.S. at 104). Therefore, Plaintiff has succeeded in

establishing that the existing Defendants have failed to comply with the Court’s Order, and that

some form of appropriate relief is warranted. However, determining the exact nature of that relief

on the record before me is problematic, especially since there are no properly pleaded claims in

the existing Complaint that address the Plaintiff’s deliberate indifference claims.           Since a

preliminary injunction must be tied to the likelihood of success on the merits of a properly pleaded

complaint, the failure to file an amended complaint which included all the proper defendants stands

in the way of the Court ordering effective relief.



       Accordingly, it is this 3rd day of April, 2019, by the United States District Court for the

District of Maryland, hereby ORDERED that:

       1.      Plaintiff’s Motion for Order to Show Cause, ECF No. 63, IS GRANTED;

       2.      Defendants ARE FOUND to be in violation of this Court’s July 26, 2018 Order;

       3.      Counsel for the Plaintiff will advise the court not later than April 14, 2019 whether,

       and if so when, they intend to file an amended complaint against the existing Defendants

       asserting a deliberate indifference claim, and whether they intend to add as additional

       defendants Wexford and or Corizon;

       4.      In the meantime, by April 22, 2019, the existing Defendants are ORDERED to

       provide the Court with a status report setting forth the treatment that the Plaintiff is

       receiving for control of his pain, which addresses the opinions stated in Dr. Brouillette’s

       declaration that Plaintiff should still be receiving Lyrica, as that is the only medication that

       will effectively control his pain. The status report must be accompanied by the sworn




                                                 10 
      declaration of a qualified medical professional that addresses specifically the points raised

      in Dr. Brouillette’s declaration.

                                                                   /S/
                                                            Paul W. Grimm
                                                            United States District Judge

lyb




                                               11 
